DETAILED ACTION
Status of Claims
Claims 1- 20 have been presented.
Claims 1, 8 and 17 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Barkoutsos et al. “Quantum algorithms for electronic structure calculations: particle/hole Hamiltonian and optimized wavefunction expansions”, arxiv.org, Cornell University Library, 201 Olin Library, Cornell University, Ithaca, NY 14853, published 14 May 2018, hereinafter “Barkoutsos”].

As per claim 1, Barkoutsos teaches a method comprising:
determining, using a quantum processor and memory [section V, first
paragraph: "the calculation of the ground state energy of simple molecular
systems in quantum computers'], a ground state wavefunction [page 3, left
column, second paragraph, equation 4 teaches a ground state
wavefunction “the ground state of a quantum system”] of a combination of quantum logic gates [page 3, right column, first paragraph: "the wavefunction is encoded in the qubit register", and section  III (iii), the ground function is generated via the quantum circuits in Figure 1 and in Figure 2, the quantum register and the quantum circuits being part of a quantum processor], the quantum processor comprising a set of quantum logic gates configured to perform single qubit rotations [Figure 1 and Figure 2 teach single-qubit rotation gates, such as Rx, Rz, R];
forming a set of excitation operators, the set of excitation operators configured to determine an excited state wavefunction from the ground state wavefunction [Figure 1 (b), caption: "excitation operators", and page 3, left column, second paragraph: “ a generic state can then be generated from the new ground state using excitation operators that create holes within the set of occupied orbitals and particles within the unoccupied or virtual set", wherein the state generated using excitation operators from the ground state is necessarily an excited state];
forming a set of commutators from the set of excitation operators and a Hamiltonian operator, the Hamiltonian operator configured to determine a ground state energy of a wavefunction [Appendix A, page 12, right column, last paragraph: "excitation operator", up to page 13, left column, last paragraph: "all commutators… vanish”; page 3, left column, last paragraph,  equations 9-11];
mapping the set of commutators onto a set of qubit states, the set of qubit states corresponding to a set of qubits of the quantum processor [page 7, right column, third paragraph: "The quantum algorithm based on the UCCSD Ansatz for the molecular wavefunction is obtained by directly mapping the exponentials in Eqs. (13) and (14) into the corresponding quantum circuits (see Fig. 1) ", and reference [44] and Appendix A teaching in detail the actual mapping];
evaluating, using the quantum processor and memory, the set of commutators [section III(iv), computing the expectation value for the Hamiltonian using the quantum computer teaches the evaluation of the set of commutators via the UCCSD approach in section III(iii) and the actual implementation detailed in Appendix A]; 
and causing a quantum readout circuit to measure an excited state energy from the set of computed commutators [page 3, right column, first paragraph: "the Hamiltonian is a measured quantity while the wavefunction is encoded in the qubit register", and also page 7, left column, first paragraph: "the number of circuit measurements needed for the full optimization”].
As per claim 2, Barkoutsos teaches the method of claim 1, further comprising:
extracting a set of Pauli strings, each Pauli string of the set of Pauli strings comprising a set of Pauli operators [page 7, Table I, caption: "Comparison is based on: number of Pauli strings evaluations", and Appendix A, page 13, left column, second paragraph: "we apply the Jordan-Wigner transformation … with the Pauli matrices …", the Pauli matrices being Pauli operators].

As per claim 3, Barkoutsos teaches the method of claim 2, further comprising:
evaluating the set of Pauli strings to compute the set of commutators [page 13, left column, last paragraph].

As per claim 4, Barkoutsos teaches the method of claim 2, further comprising:
grouping a subset of the set of Pauli strings, the subset corresponding to at least one of the set of commutators [page 13, left column, last paragraph: Pauli strings can be grouped].

As per claim 5, Barkoutsos teaches the method of claim 1, further comprising:
mapping the set of excitation operators using Jordan-Wigner transformation [section III(ii), and Appendix A page 13, left column, second paragraph: "we apply the Jordan-Wigner
transformation”].

As per claim 6, Barkoutsos teaches the method of claim 1, wherein the set of commutators are mapped using Jordan-Wigner transformation [page 13, left column, second and last paragraphs: “we apply the Jordan-Wigner transformation”].

As per claim 7, Barkoutsos teaches the method of claim 1, further comprising:
computing a set of matrix elements for a secular matrix equation corresponding to an eigenvalue equation for a set of excitation energies [page 8, right column, last paragraph: “As a
reference we take the first eigenvalue from the diagonalization of the p/h
Hamiltonian …”].

	As per claims 8, and 11-16, it is directed to a computer program product to implement the method of steps set forth in claims  1 - 7.  Barkoutsos teaches the claimed method steps. Therefore, Barkoutsos teaches the computer program product to implement the claims steps upon.
	As per claims 17 - 20, it is directed to a computer system to implement the method of steps set forth in claims  1 - 7.  Barkoutsos teaches the claimed method steps. Therefore, Barkoutsos teaches the system to implement the claims steps upon.

As per claims 9 and 10, storing, transferring and downloading computer programs over a network from a remote data processing system is well-known in the art of computing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187